478 Pa. 631 (1978)
387 A.2d 666
Gerald R. STYERS, Appellant,
v.
James N. WADE, Secretary of Administration and James D. Barger, Pennsylvania State Police Commissioner, Appellees.
John S. GENCAVAGE, Appellant,
v.
James N. WADE, Secretary of Administration and James D. Barger, Pennsylvania State Police Commissioner, Appellees.
Supreme Court of Pennsylvania.
Argued May 23, 1978.
Decided June 23, 1978.
George J. Kanuck, Allentown, for appellants.
Robert P. Kane, Atty. Gen., Jeffery G. Cokin, J. Justin Blewitt, Jr., Melvin H. Evans, Jr., Deputy Attys. Gen., for appellees.
Before EAGEN, C.J. and O'BRIEN, ROBERTS, POMEROY, NIX, MANDERINO and LARSEN, JJ.

OPINION
PER CURIAM:
ORDER, 30 Pa.Cmwlth. 38, 372 A.2d 1236, AFFIRMED.